DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 6 and 7 directed to an invention non-elected without traverse.  Accordingly, claims 6 and 7 have been cancelled. 
Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 8, 9, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art does not teach:
 A semiconductor device comprising a first semiconductor chip and a second semiconductor chip arranged so as to oppose each other, wherein the first semiconductor chip has a first connecting portion that is electrically conductive, the first connecting portion is provided in the first hole portion, protrudes from the first hole portion toward the second hole portion, and has a first recessed portion denting to the first hole portion side on a first tip end portion of the first connecting portion, the second semiconductor chip has a second connecting portion that is electrically conductive, the second connecting portion is formed on a front surface of the second electrode portion, a side surface of the second hole portion, and a front surface of the second protective film, the second connecting portion protrudes from the second hole portion toward the first hole portion, and has a second recessed portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817